IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-64,276-01


EX PARTE SHELDON AARON WARD





ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. C-1-008112-0835934-A

IN THE CRIMINAL DISTRICT COURT ONE OF TARRANT COUNTY



	Per curiam.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071.
	A jury convicted applicant of capital murder.  The jury answered the special issues
submitted pursuant to Texas Code of Criminal Procedure Article 37.071, and in May of 2003,
the convicting court sentenced applicant to death.  This Court affirmed applicant's conviction
and sentence on direct appeal.  Ward v. State, No. AP-74,695 (Tex. Crim. App., May 23,
2007) (not designated for publication).
	Applicant presents six allegations in his application in which he challenges the
validity of his conviction and sentence.  Following a live hearing, the trial judge entered
amended findings of fact and conclusions of law and recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's amended findings
and conclusions with the following exceptions: Claim for Relief Number One, Findings of
Fact Section M, first sentence of paragraph 32, and paragraphs 71 and 88.  Based upon the
trial court's amended findings and conclusions and our own review of the record, relief is
denied.
	IT IS SO ORDERED THIS THE 30TH DAY OF SEPTEMBER, 2009.

Do Not Publish